Dismissed and Memorandum Opinion filed February 19, 2004








Dismissed and Memorandum Opinion filed February 19,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00856-CR
____________
 
LAJUAN BAILEY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County,
Texas
Trial Court Cause No.
853,402
 

 
M E M O R A N D U M   O P I N I O N
No brief has been filed in this
appeal.  This court abated the appeal and
directed the trial court to conduct a hearing to determine whether appellant
wished to continue her appeal, and if so, when appellant=s brief would be
filed.  To date, no record from a hearing
has been filed with this court.  




Instead, a written request to withdraw the notice of
appeal, personally signed by appellant, has been filed.  See Tex.
R. App. P. 42.2.[1] 
Because this court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the clerk of the court to issue the
mandate of the court immediately.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed February 19, 2004.
Panel consists of
Chief Justice Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex.
R. App. P. 47.2(b).
 




[1]  Although
directed to this court, the motion was filed with the clerk of the court below
and then forwarded to this court in a supplemental clerk=s record on February 9, 2004.  Pursuant to the authority granted in Texas
Rule of Appellate Procedure 2, we suspend the operation of Texas Rule of
Appellate Procedure 42.2 and order that the procedure followed in this case is
an acceptable modification of the rule, which is necessary to expedite a
decision in this appeal.